Citation Nr: 0515865	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
residuals of a left knee disability.

2.  Entitlement to a rating higher than 10 percent for left 
knee scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1959 to September 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO rating decision which denied a rating 
higher than 30 percent for residuals of a left knee 
disability and denied a rating higher than 10 percent for 
left knee scars.  In March 2005, the veteran testified before 
the Board at a Travel Board hearing.


REMAND

The veteran seeks higher evaluations for his service-
connected residuals of a left knee disability and left knee 
scars.  Upon review of the claims file, the Board notes that 
in January 2003 the veteran indicated that he had been in 
receipt of medical treatment at VA Medical Centers in Miami, 
Florida and West Palm Beach, Florida.  He requested that 
records from such treatment be obtained and considered in 
connection with his claims for increased ratings.  While 
records from treatment at West Palm Beach have been obtained 
and associated with the claims file, it does not appear that 
the RO has attempted to obtain treatment records from Miami.  
Prior to further adjudication of the claims, an attempt 
should be made to obtain any outstanding treatment records 
from the Miami VA Medical Center.  See 38 U.S.C. 
§ 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Moreover, it is noted that the veteran was last examined for 
disability evaluation purposes in February 2003; however, the 
claims folder was not made available to the examiner.  Also, 
although the RO properly returned the examination report to 
the examiner for an assessment of functional limitations, the 
examiner responded by stating only that there was functional 
limitations of the left knee, but made no attempt to quantify 
the functional limitations in terms of additional range of 
motion loss as required by the United States Court of Appeals 
for Veterans Claims in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his left leg and left knee 
during and since 1998.  The RO should 
obtain copies of any related medical 
records which are not already on file, to 
specifically include but not limited to 
treatment records from the VA Medical 
Center in Miami, Florida.

2.  Arrangements should then be made to 
have the veteran undergo a special 
orthopedic examination in order to 
ascertain the nature and severity of the 
left knee disability.  All indicated 
tests and x-ray examinations should be 
conducted.  The claims folder must be 
made available to the examiner for 
review.  Such review should be indicated 
on the examination report.  The examiner 
should describe for the record whether 
the veteran has recurrent instability or 
subluxation of the knee and, if so, 
describe the severity thereof. The 
examiner should also fully describe any 
weakened movement, excess fatigability, 
pain with use, or incoordination present.  
If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.

3.  The RO should then readjudicate the 
veteran's claims for increased ratings, 
including reviewing all newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


